DETAILED ACTION

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 4 is missing reference sign “9”. Examiner notes that an arrow without an accompanying number is found in the bottom right-hand corner of Figure 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gong (US Pub No 2012/0199328).
In regard to claim 1, Gong discloses a radiator (heat exchanger, see Title) for cooling a transformer or a power transformer or a choke (see Paragraph 0001: “industrial coolers such as equipment for cooling transformers and power generators”), the radiator comprising: a plurality (Paragraph 0058: “heat exchanger 1 may comprise a plurality of tubular elements 2 separated by heat transfer elements 3 stacked on top of each other alternating along a vertical Z-axis”) of mutually-parallel plate-shaped radiator elements (2) for guiding a parallel through-flow of a coolant (Paragraph 0048: “for the passage of a first medium through the flow channels 4”); at least one elastically deformable (all materials inherently having some amount of elasticity) element (3) disposed between at least an adjacent two of said radiator elements (Paragraph 0058: “heat exchanger 1 may comprise a plurality of tubular elements 2 separated by heat transfer elements 3 stacked on top of each other alternating along a vertical Z-axis”), said at least one elastically deformable element configured for (capable of) counteracting an expansion of said radiator elements perpendicular to a surface of said radiator elements (all materials inherently having some amount of elasticity).
In regard to claim 12, Gong discloses unit, comprising:
a transformer (see Paragraph 0001) or a choke; and
a radiator according to claim 1 (see the rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gong (US Pub No 2012/0199328).
In regard to claim 3, 
Gong discloses the radiator of claim 1.
Gong does not positively disclose wherein said at least one elastically deformable element (3) is made of, specifically, spring steel.
Gong generally teaches that multiple metals can be used in the construction of the radiator elements; for example, see Paragraph 0063: “tubular element 2 and the heat transfer element 3 may be made of any metal with a high thermal conductivity. Examples of such metals may be copper, aluminum, brass, stainless steel, steel inocnel, hastoloy, titanium or mixtures or alloys thereof”.
When constructing the radiator of Gong, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select some commonly used material, as desired (to include some form of spring steel), especially as Gong specifically suggests selecting some form of steel or steel alloy for use in the construction.
In regard to claim 4, 
Gong modified supra discloses the radiator of claim 3, wherein said at least one elastically deformable element (3) is made of a strip (“wavy” element 3, shown in Fig 6 is generally considered to be a folded “strip”).
Gong does not positively disclose wherein said at least one elastically deformable element (3) is made of, specifically, spring steel.
Gong generally teaches that multiple metals can be used in the construction of the radiator elements; for example, see Paragraph 0063: “tubular element 2 and the heat transfer element 3 may be made of any metal with a high thermal conductivity. Examples of such metals may be copper, aluminum, brass, stainless steel, steel inocnel, hastoloy, titanium or mixtures or alloys thereof”.
When constructing the radiator of Gong, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select some commonly used material, as desired (to include some form of spring steel), especially as Gong specifically suggests selecting some form of steel or steel alloy for use in the construction.
In regard to claim 5, Gong modified supra discloses the radiator of claim 4, wherein said spring steel strip (3) is bent in a wave shape (see Figs 6, 6a, and 6b) and has at least one vertex (the “peak”, 5’, of each wave of element 3) engaging with one of said radiator elements (engaging with portion 5 of element 2, when assembled).
In regard to claim 6, Gong modified supra discloses the radiator of claim 5, wherein said spring steel strip (3) has at least one further vertex engaging with another of said radiator elements (Paragraph 0058: “heat exchanger 1 may comprise a plurality of tubular elements 2 separated by heat transfer elements 3 stacked on top of each other alternating along a vertical Z-axis”).
In regard to claim 7, Gong modified supra discloses the radiator of claim 4, wherein said spring steel strip (3) extends over an entire length or width of one of said radiator elements (2, in at least the “X” direction as seen in Fig 6).

Allowable Subject Matter
Claims 2, 8-11, and 13-14 are objected to as being dependent upon a rejected base claim, but appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747